[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                            No. 10-14087             APR 22, 2011
                                                                      JOHN LEY
                                        Non-Argument Calendar           CLERK
                                      ________________________

                              D.C. Docket No. 9:10-cr-80056-KAM-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

MAGDALENO GONSALES CAMPOS,

llllllllllllllllllllllllllllllllllllllll                           Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (April 22, 2011)

Before BARKETT, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

         Magdaleno Gonsales Campos appeals his 36-month sentence, imposed after

he pled guilty to illegal reentry after previously being deported in violation of 8
U.S.C. § 1326(a) and (b)(2). Campos argues that he should not have received a

16-level enhancement under U.S.S.G. § 2L1.2(b) for having previously been

deported after a felony conviction for a drug trafficking offense. He argues that

his prior state conviction was not for a “drug trafficking offense,” as defined by

the Sentencing Guidelines, because “intent to distribute” is not an element of the

North Carolina statute under which he was convicted.1

       The district court properly held that Campos’s objection to the 16-level

enhancement was foreclosed by this Court’s decision in United States v. Madera-

Madera, 333 F.3d 1229 (11th Cir. 3002), in which we expressly rejected the

argument that § 2L1.2’s definition of “drug trafficking offense” requires that

intent to distribute be an element of the statute of conviction, and held that

“federal law [] permits an inference of intent to distribute from a defendant’s

possession of a significantly large quantity of drugs.” Id. at 1233 (citation

omitted). See also United States v. James, 430 F.3d 1150 (11th Cir. 2005) (relying




       1
          We review “questions of law arising under the Sentencing Guidelines de novo.” United
States v. Crawford, 407 F.3d 1174, 1178 (11th Cir. 2005) (quotation omitted). “Federal law, not
state law, controls the application of the Sentencing Guidelines.” Madera-Madera, 333 F.3d
1228, 1231 n.2 (11th Cir. 2003).

                                               2
on Madera-Madera to hold that intent to distribute can be inferred from the

defendant’s possession of between 200 and 400 grams of cocaine).2

       Campos was previously deported after a felony conviction for “trafficking

in cocaine” by possessing “200 grams or more, but less than 400 grams,” in

violation of N.C. Gen. Stat. § 90-95(h)(3)(b). Accordingly, under Madera-

Madera and James, the district court did not err in applying a 16-level

enhancement to Campos’s guidelines range under U.S.S.G. § 2L1.2(b).

       AFFIRMED.




       2
         We recognize that the Fifth, Sixth, Ninth and Tenth Circuits disagree with our analysis
in Madera-Madera. However, Madera-Madera and James are binding precedent in this Circuit,
which we are bound to follow unless and until they are overruled en banc or by the Supreme
Court. See United States v. Smith, 122 F.3d 1355, 1359 (11th Cir. 2000).

                                               3